03/19/2020



                                                                                   Case Number: DA 19-0599




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA 19-0599

 ELK GROVE DEVELOPMENT
 COMPANY,

                Appellee, Plaintiff,              ORDER GRANTING
     v.                                        UNOPPOSED MOTION FOR
 FOUR CORNERS COUNTY WATER                       EXTENSION OF TIME
 AND SEWER DISTRICT

                Appellant, Defendant,

 ELK GROVE HOMEOWNERS
 ASSOCIATION, INC., a Montana
 Non-Profit Corporation,

                Appellee, Intervenor.


          Appellee Plaintiff, Elk Grove Development Company has requested an

extension of time to file its answer brief in this matter. Good cause appearing

therefor,

          IT IS HEREBY ORDERED that Appellee is granted a 10-day extension of

time up to and including March 30, 2020, within which to prepare, file, and serve

its answer brief in this matter.




2934575                                   1
                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 19 2020